Journal Entries: (i) Oct. 2, 1828: application for leave to sell perishable property; (2) Oct. 3, 1828: libel filed, time fixed for trial, notice ordered published, property found to be perishable, appraised, sale and 'notice of sale ordered; (3) Dec. 2, 1828: publication proved, proclamation made; (4) Dec. 6, 1828: property condemned; (5) Dec. 18, 1828: motion for disposition of proceeds of sale; (6) Dec. 23, 1828: proceeds of sale ordered paid to collector, etc.
Papers in File (1828): (1) Libel; (2) application and order for special session; (3) affidavit of Truman Beecher; (4) affidavit of Simon Pou-pard; (5) draft of order for appraisal and sale; (6) copy of order, report of sale; (7) proof of posting notice; (8) published notice and proof of publication; (9) printer’s bill; (10) bill of costs; (11) motion to pay proceeds to collector.
File No. 22 of 1828.